Order reversed upon the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. In our opinion the respondent has no standing to make the motion in this proceeding to vacate the final order dissolving the marriage between the appellants. (Ruger v. Heckel, 85 N. Y. 483; Sorensen v. Sorensen, 219 App. Div. 344; Adair v. Adair, 206 id. 394; Rupp v. Rupp, 156 id. 389; Crouse v. McVickar, 207 N. Y. 213; Dodge v. Campbell, 229 *616App. Div. 534; affd., 255 N. Y. 622.) Young, Hagarty, Carswell and Tompkins, JJ., concur; Lazansky, P. J., dissents.